Name: Commission Regulation (EEC) No 503/83 of 2 March 1983 fixing the import levy on molasses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 3 . 83 Official Journal of the European Communities No L 56/ 19 COMMISSION REGULATION (EEC) No 503/83 of 2 March 1983 fixing the import levy on molasses sion that the levy at present in force should be altered as shown in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regula ­ tion (EEC) No 606/82 (2), and in particular Article 16 (8) thereof, Whereas the import levy on molasses was fixed by Regulation (EEC) No 1717/82 (3), as last amended by Regulation (EEC) No 23/83 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1717/82 to the information at present available to the Commis HAS ADOPTED THIS REGULATION : Article 1 The import levy referred to in Article 16 ( 1 ) of Regula ­ tion (EEC) No 1785/81 shall be, in respect of molasses, as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 3 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 2 March 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 177, 1 . 7 . 1981 , p. 4. 0 OJ No L 74, 18 . 3 . 1982, p. 1 . (3) OJ No L 189, 1 . 7. 1982, p. 44 . (4 OJ No L 4, 6 . 1 . 1983, p. 18 . ANNEX (ECU/100 kg) CCT heading No Description Levy 17.03 Molasses , whether or not decolorized 0,27